 ATC/FORSYTHE 
& ASSOCIATES
 501
National Express Corp. d/b/a ATC/Forsythe & Asso-
ciates, Inc. and Lino (George) J. Lima and 
Eugene McGiffin.
  Cases 28ŒCAŒ17291 and 28Œ
CAŒ17667
 March 30, 2004 
DECISION AND ORDER 
BY CHAIRMAN 
BATTISTA AND 
MEMBERS 
LIEBMAN 
AND SCHAUMBER
 On June 27, 2002, Administrative Law Judge James L. 
Rose issued the attached decision.  The Charging Parties 

filed exceptions and a supporting brief.  The Respondent 
filed a motion to strike the Charging Parties™ exceptions.
1  The Respondent™s answering br
ief was rejected as un-
timely. 
The National Labor Relations Board has delegated its 
authority in this proceeding to a three-member panel. 
The Board has considered the decision and the record 
in light of the exceptions and briefs and has decided to  
affirm the judge™s rulings, findings
2 and conclusions and 
to adopt the recommended Order. 
                                                          
                                                           
1 The Respondent moved to strike the Charging Parties™ exceptions 
in their entirety or, alternatively, 
to strike various portions of those 
exceptions.  We deny the Respondent™s motion to strike the Charging 
Parties™ exceptions in their entirety,
 but we shall grant the motion to 
strike the following portions of the exceptions: 
(a) Portions that are not supported by record evidence: all but the 
first four sentences of Exception 1; references in the third and fourth 

sentences of Exception 2 to an alleged August 27, 2000 meeting be-
tween McGiffin and city officials;
 the Charging Parties™ appended 
Exhs. 4 and 5; and allegations in 
the second through ninth sentences of 
Exception 10 to an antiunion campaign by the Respondent. 
(b) Portions that duplicate arguments made in the appended brief: 
the argument in Exception 1 that the purpose of the December 12 meet-
ing was the Tempe Bus Operators Committee (TBOC) work stoppage; 

the argument in Exception 1 that McGiffin did not intend to interfere 
with the Respondent™s contracts at the December 12 meeting; the ar-
gument in Exception 5 that the December meeting was not aimed at 

contractual interference; arguments in Exceptions 4, 6, and 7 concern-
ing the nature of Ward™s inquiri
es and whether cooperation was volun-
tary; and the argument in Exception 10 that the Respondent made anti-
union statements before the election. 
(c) Portions that go beyond the General Counsel™s theory of the case: 
the argument in Exception 1 that McGiffin™s question to O™Connor was 
framed in the past tense; the ar
gument in Exception 3 that McGiffin 
failed to cooperate because he ﬁhad 
no part in the things alleged;ﬂ the argument, implicit in the fifth sentence of Exception 3, that McGiffin 

refused to answer Ward™s questions because Ward was inquiring about 
protected TBOC activities; and the argument in Exception 9 that 
McGiffin™s intentions were not stated on the TBOC flyer. 
2 The Charging Parties implicitly excepted to some of the judge's 
credibility findings.  The Board's es
tablished policy is not to overrule 
an administrative law judge's cred
ibility resolutions unless the clear 
preponderance of all the relevant evidence convinces us that they are 
incorrect.  Standard Drywall Products
, 91 NLRB 544 (1950), enfd. 188 
F.2d 362 (3d Cir. 1951).  We have carefully examined the record and 
find no basis for reversing the findings. 
For the reasons he states and as further explained, we 
affirm the judge™s finding that neither George Lima nor 
Eugene McGiffin was discharged in violation of the Act.  
We also find that McGiffin was not illegally interrogated 

by Mark Ward, the Respondent™s general manager. 
BACKGROUND
 The Respondent is a transit company under contract 
with the City of Tempe, Arizona.  In 2000, Amalgamated 
Transit Workers Union, Local 1433 (the Union) began an 
organizing campaign that culm
inated in its certification 
as the exclusive representative of the Respondent™s unit 
employees on January 11, 2001.  Following negotiations, 
the parties reached a collectiv
e-bargaining agreement on 
January 20, 2002. 
Charging Parties Lima and McGiffin were active and 
open participants in the Union™s organizing campaign in 
the summer and fall of 2000.  On July 17, 2000, they 
filed an unfair labor practi
ce charge alleging that anti-
union statements were made during the campaign by 
Reno Navarette, the Respondent™s regional vice presi-
dent.  The charge was dismissed pursuant to a Board 

settlement. 
In June or July 2000, McGiffin, Lima, and two other 
employees founded the Tempe Bus Operators Committee 

(TBOC).  Before and after the January 11 elections, 
TBOC supported the Union.  In August 2001, however, 
after McGiffin was removed as a union steward and ne-

gotiator, TBOC became a dissident employees group.  As 
discussed below, on March 27, 2001, the Respondent 
discharged Lima, and on January 4, 2002, McGiffin was 

discharged.  The complaint in this case alleges that both 
Lima and McGiffin were discharged in violation of Sec-
tion 8(a)(1), (3), and (4).  The judge recommended dis-
missal of the allegations.  Only the Charging Parties have 
filed exceptions. 
1.  The discharge of Lima 
On March 22, 2001, the bus that Lima was driving was 
involved in an incident with a tow truck.  The truckdriver 

reported to his employer that the bus hit the truck, and 
the towing company reported the incident to the Respon-
dent.  Later that afternoon, Lima met with Ron Jacobs, 

the Respondent™s operations manager, who was investi-
gating the incident.  After inspecting the bus, examining 
Lima™s Vehicle Inspection Report (VIR), and taking pic-

tures of the bus, Jacobs asked Lima why he didn™t report 
the accident.3  Lima replied, ﬁI didn™t hit the vehicle.ﬂ  In 
his report, Jacobs noted that the bus™ left side rear fender 
was separated from the body by about three inches.  
 3 The VIR is a report filed at the beginning of a shift.  The accident 
happened later that day. 
341 NLRB No. 66 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 502 
Based on his investigation, Jacobs concluded that Lima 
hit the tow truck. 
That evening, when Lima finished his shift, he filled 
out an accident report and to
ok a drug test (which he 
passed).  Later that evening, Lima was told he was sus-
pended and to report to a March 27 meeting. 
On March 27, Jacobs talked
 with Assistant General 
Manager Marion Putnam about his investigation, includ-

ing his conclusion that Lima hit the tow truck.  The same 
day, Lima and his representative, McGiffin, met with 

Putnam and her associate, John
 Philpot.  After that meet-
ing, Putnam discharged Lima for failing to report an ac-

cident, in violation of company policy. 
Also, on March 27, Lima was hired by ATC-Vancom, 
Inc., another subdivision of the Respondent™s parent 

company.
4The complaint alleges that Lima was discharged be-
cause he formed, joined, and assisted the Union, filed an 

unfair labor practice charge against the Respondent, and 
engaged in dissident union activities with TBOC.  In 
adopting the judge™
s recommended dismissal of the 

complaint allegations related to Lima™s discharge, we 
agree that a preponderance of 
the evidence fails to show 
the Respondent™s decision to discharge him was unlaw-
fully motivated.  Under 
Wright Line
, 251 NLRB 1083 
(1980), enfd. 662 F.2d 899 (1st Cir. 1981), cert. denied 
455 U.S. 989 (1982), the General Counsel has the initial 
burden to prove that animus
 against an employee™s pro-
tected conduct was a substantial or motivating factor in a 

decision to discharge the em
ployee.  The Charging Par-
ties contend that this ﬁantiunion animusﬂ
5 can be inferred 
from the circumstances surrounding Lima™s discharge.  

We have examined each of their arguments and find no 
compelling basis to infer from
 those circumstances that 
Lima™s discharge was motivated by hostility to his pro-
tected conduct. The Charging Parties first co
ntend that neither Jacobs 
nor Putnam ﬁinterviewedﬂ Lima after March 22, as re-

quired by the Respondent™s polic
ies.  We reject the con-
tention.  Initially, we note that Lima was discharged be-

cause he did not report the 
accident.  By contrast, the 
                                                          
                                                           
4 Member Schaumber does not rely on the fact that Lima was hired 
by another subdivision of the Respondent™s parent company as evi-
dence of a lack of animus in the absence of evidence that the Respon-

dent was involved in some way in the hiring decision.  
5 Member Schaumber questions whether the Board should continue 
using the term ﬁanti-union animusﬂ and adopt in lieu thereof a term 

such as ﬁSection 7 animus.ﬂ  The 
term ﬁanti-union animusﬂ is confus-
ing.  The words in isolation and out of historical context can be con-

strued to mean opposition to antiunion 
activities.  They can also be, and 
sometimes are, construed to mean opposition to unionization.  Opposi-
tion to unionization, however, is not unlawful.  What is unlawful is an 
employer™s active opposition to and animus toward the Sec. 7 activities 

of its employees.
 need to investigate or interview concerned the accident 
itself.  Further, even as to
 the accident itself, the Respon-
dent did inquire.  The record
 reveals that Jacobs listened 
to Lima™s version of the events of March 22, as did Put-

nam.
6  Jacobs, whom the judge broadly credited, also 
questioned the truckdriver and inspected the bus, as well 

as Lima™s VIR form.  The tow truck driver, whom the 

judge found to be a credible witness, testified that Lima™s 
bus hit his truck.  Although Jacobs™ investigation may 
have been less than ideal, there is no persuasive evidence 

that any shortcomings in the investigation were moti-
vated by animus against the Union.  Likewise, although 
Jacobs™ conclusion that Lima 
was involved in an accident 
may have been questionable (as the judge acknowl-
edged), there is no persuasive evidence that the conclu-
sion, or Putnam™s reliance on it, was tainted.  That the 
conclusion may have been incorrect does not establish an 
unlawful motive, on this record.  See 
Yuker Construc-
tion
, 335 NLRB 1072, 1073 (2001). 
We are also unpersuaded by the Charging Parties™ 
other arguments.  Although Lima had not been disci-

plined before he was terminated (other than the suspen-
sion that immediately preceded
 his termination), his dis-
charge was consistent with the Respondent™s treatment of 
other drivers who failed to repo
rt accidents.  And the fact 
that Lima was hired by another ATC subsidiary the very 
day he was discharged undercuts the Charging Parties™ 

contention that he was singled out for especially harsh 
treatment because of his protected conduct. 
Nor does Putnam™s reliance on factors other than 
Lima™s failure to report an accident indicate unlawful 

motive.  Given Jacobs™ investigative report concluding 
that an accident had occurred, Putnam™s description of 
Lima™s conduct on March 22 as ﬁhit and runﬂ and ﬁleav-
ing the scene of an accidentﬂ 
was an apt characterization 
of the facts as the Respondent believed them to be, and 
not inconsistent with Lima™s failure to report the incident 
with the tow truck.  More to the point, Putnam testified 

that Lima™s ﬁnot reporting the accident was my prime 
concernŠnot the damage to the bus, not anybody else, 
the fact that he did not repo
rt the accident is a violation 
of policy.ﬂ  Further, Putnam™s testimony is consistent 
with Lima™s own affidavit, in which he states that his 
failure to report was 
the
 reason given for his termination. 
For the foregoing reasons, we affirm the judge™s find-
ing that Lima™s discharge was not unlawful. 
 6 The record does not reflect the difference between an ﬁinterviewﬂ 
within the meaning of the Respondent™s rules and the questioning con-
ducted by Jacobs and Putnam. 
    ATC/FORSYTHE 
& ASSOCIATES
 503
2.  The interrogation and discharge of McGiffin 
As set forth above, in August 2001, after McGiffin was 
removed as a union steward and negotiator, the TBOC 
became a dissident employee group.  Thereafter, the 

TBOC worked against what it claimed was collusion 
between the Union and the Respondent. 
In an effort to gain outside support and inform city of-
ficials about TBOC activities, McGiffin met with Tempe 

city officials several times in the summer and fall of 
2001.  The December 12, 2
001 meeting included the 
mayor and city council members, O™Connor and Cahill.  
At the meeting, McGiffin distributed copies of a flyer 
announcing a proposed work stoppage.  The flyer stated, 
in relevant part: 
AT A TBOC MEETING ON 
12Œ10Œ2001,
 THE 
MEMBERS VOTED UNANIMOUSLY TO TAKE ACTION TO 
PROTECT AND FURTHER OUR OWN INTERESTS
.  THIS 
ACTION WILL BEGIN WITH AN ORGANIZED WORK 
STOPPAGE
 THE TBOC STOP WORK MEETING IS A TOOL TO 
ACHIEVE THE FOLLOWING ENDS
.  (EMPHASIS IN 
ORIGINAL
.) 1. TO SHOW OURSELVES AS AN ORGANIZED 
ALTERNATIVE TO ATC TEMPE EITHER AS CITY 

EMPLOYEES
, OR AS AN ALTERNATE SERVICE 
PROVIDER
.72. TO PROVIDE PROTECTION FOR OUR MEMBERS 
AGAINST COMPANY RETALIA
-TION. 3. TO TAKE BACK OUR RIGHTS OF 
REPRESENTATION FROM THE ATU
. McGiffin testified that he also asked Council Member 
O™Connor if the council had ev
er ﬁdiscussed whether or 
not they had considered taking the service in-houseﬂ (i.e., 
whether the city government had ever considered hiring 
bus drivers directly, and making them city employees, 
rather than subcontracting their work to the Respondent). 
The Respondent learned from city officials of McGif-
fin™s activities and sought to investigate.  On January 2, 

2002, McGiffin was called into a meeting with Mark 

Ward, the Respondent™s general manager, and Charles 
Perlman, a supervisor.  Ward
 read McGiffin the contents 
of a letter dated December 31, 2001, addressed to McGif-
fin, which stated in relevant part: 
Please be advised we have reason to believe that 
you have attempted to interfere with the contractual 
relationship which ATC Forsythe enjoys with 
Tempe, and furthermore have engaged in the dispar-

agement of ATC Forsythe and other unprotected ac-
tivities.  Such action on your part is clearly grounds 
for discipline, up to and including discharge.  Ac-

cordingly, this is your opportunity to tell us your 
side of the story with regards to such actions on your 

part.  Such statement, should you decide to tender it 
to us, should consist of any and all facts, documents, 
memos, letters, writings, recordings, or anything else 

we feel we should consider before making a final 
decision with regard to your employment status. 
Obviously, in the event you fail and/or refuse to 
provide me with a statement setting forth facts as 

well as evidence in support of your position telling 
your side of the story, I will be left with no choice 

but to make a determination regarding your future 
employment status based upon the facts and allega-
tions now before me. 
McGiffin refused to respond to this request for infor-
mation and was suspended.  Two days later McGiffin 
again refused to give Ward the requested information, 
and his suspension was converted to a discharge.  The 

credited testimony of Respondent™s general manager 
Ward is that McGiffin™s refusal to cooperate with the 
investigation was the only reason for his discharge. 
The complaint alleges that McGiffin was discharged 
because he formed, joined, 
and assisted the TBOC and 
because he met with city officials on or about December 

12, 2001, to discuss terms and conditions of employ-
ment.  The judge recommended dismissal of the allega-
tions relating to McGiffin, finding a complete absence of 

evidence of animus against McGiffin or TBOC.
8We agree that a preponder
ance of the evidence shows 
that McGiffin was discharged because he refused to co-

operate with the Respondent™s investigation into his ac-
tivities that were not protected by Section 7 of the Act, 
and not because he engaged in protected activities.  
McGiffin testified that he included Item 1 in the TBOC 
flyer with an intention to take business from the Respon-

dent.  He also admitted th
at his question about ﬁtaking 
the service in houseﬂ was prompted by Item 1™s prescrip-

tion that TBOC should present itself as an alternate ser-
vice provider to the Respondent.  Because the object of 
the flyer™s Item 1 (the question about ﬁtaking the service 
in houseﬂ) and related discussions with the city council 

members was, by McGiffin™s own admission, the even-
tual replacement of the Re
spondent by TBOC, McGif-
fin™s overture to contractual interference was unpro-
tected.  See Kenai Helicopters, 
235 NLRB 931, 936 
(1978); 
Associated Advertising Specialists, Inc., 
232 
NLRB 50, 54 (1977). 
Further, because McGiffin™s attempted contractual in-
terference was unprotected, he enjoyed no statutory right 

to refuse to cooperate with the Respondent™s investiga-
                                                          
 8 McGiffin™s action in filing an unfair labor practice charge in 2000 
preceded his discharge by 17 months. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 504 
tion into his conduct.  Accordingly, we affirm the judge™s 
finding that the Respondent™s discharge of McGiffin, for 
refusing to cooperate with the investigation, did not vio-
late the Act. 
Nor do we find that the Respondent unlawfully inter-
rogated McGiffin.  The first sentence of Ward™s letter 

makes it clear that the Respondent was seeking to estab-

lish whether McGiffin was engaged in unprotected con-
tractual interference and disparagement.  The remainder 
of the letter merely seeks to gain information about those 

matters.  As the judge found, the Respondent™s inquiry 
was aimed solely at McGiffin™s unprotected activities.  
We therefore find (as the judge implicitly did) that this 
investigation did not interfere with McGiffin™s Section 7 
rights. 
ORDER The complaint is dismissed. 
 MEMBER 
LIEBMAN
 concurring. 
After careful consideration of the Charging Parties™ 
exceptions, I concur in the dismissal of the complaint.  
Based on the judge™s credibility determinations, I agree 
that the General Counsel has not proved by a preponder-
ance of the evidence that the discharges of Lima and 

McGiffin were unlawfully motivated. 
While direct evidence of unlawful motivation is not 
required in every case, a
nd antiunion animus certainly 
may be inferred from surrounding circumstances, I am 
not persuaded that such an inference is warranted in 
Lima™s case.  Rather, persuasi
ve to me are the facts that 
Putnam testified that Lima™s failure to report the incident 
was the reason for his discharge, that Lima™s affidavit 
states that failure to report
 was the reason given for his 
termination, and that Lima was hired the same day by a 

related subsidiary of the Respondent. 
As to McGiffin, the complaint alleged that he was dis-
charged because he formed, 
joined, and assisted the 
TBOC and because he met with city officials on or about 

December 12, 2001, to discuss terms and conditions of 
employment.  The credited testimony of Respondent™s 
General Manager Ward is that McGiffin was discharged 

because he refused to cooperate in an investigation of his 
December 12 meeting with 
Tempe city officials. 
To the extent that McGiffi
n™s activities at the Decem-
ber 12 meeting were unprotected, his discharge for refus-

ing to answer questions about that activity was certainly 
lawful.  However, the General Counsel did not argue that 

McGiffin had a right to refuse to answer Ward™s ques-
tions about contractual interference because he could not 
answer those questions without also revealing his pro-

tected TBOC activities.  See 
Stoner Lumber, Inc., 187 
NLRB 923, 930 (1971) (holding that employees have the 
right to remain silent to protect the secrecy of their pro-

tected activities). 
Accordingly, I concur in the dismissal of both the 
Lima and McGiffin discharge cases. 
 Nathan Albright, Esq., for the General Counsel.
 James N. Foster Jr. 
and Geoffrey M. Gilbert Jr. Esqs
., of St. 
Louis, Missouri, for the Respondent. 
DECISION STATEMENT OF THE 
CASE JAMES L. ROSE, Administrative Law Judge.  This matter was 
tried before me at Phoenix, 
Arizona, on April 8, 9, and 10, 
2002, on the General Counsel™s c
onsolidated complaint alleg-
ing that the Respondent unlawfu
lly terminated the Charging 
Parties in violation of Section 8(a)(1), (3), and (4) of the Na-
tional Labor Relations Act, 29 U.S.C. §151.
1The Respondent generally denied that it committed any vio-
lations of the Act and affirmativ
ely contends that the Charging 
Parties were terminated for a cause. 
On the record as a whole, including my observation of the 
witnesses, briefs, and arguments of counsel, I hereby make the 

following findings of fact, conclusions of law, and recom-
mended order. 
I.  JURISDICTION
 The Respondent is a Delaware co
rporation with offices and a 
place of business in Tempe, Arizona, where it is engaged in the 

business of operating a public transportation system under con-
tract with, and on behalf of, the City of Tempe.  During the 

course and conduct of this bus
iness, the Respondent annually 
derives gross revenues in excess of $250,000 and annually 
purchases and receives directly from outside the State of Ari-
zona, goods, products, and materials valued in excess of 
$50,000.  I therefore conclude that the Respondent is an em-
ployer engaged in interstate commerce within the meaning of 
Section 2(2), (6), and (7) of the Act. 
II.  THE LABOR ORGANIZATION INVOLVED
 Notwithstanding that Local 
1433, Amalgamated Transit 
Workers Union, AFLŒCIO (the Union) was certified as the 
employees™ bargaining representative following a Board con-
ducted election, the Respondent deni
ed that it is a labor organi-
zation within the meaning of the Act.  Since the Union in fact 

represents employees of the Re
spondent for purposes of collec-tive bargaining, I conclude that it is a labor organization within 
the meaning of Section 2(5) of the Act. 
                                                          
 1 In other cases consolidated with
 the above-captioned the three in-
dividuals allegedly terminated unlaw
fully reached a settlement with the 
Respondent and asked that withdrawal of their charges be approved.  I 
approved the withdrawal of the charges in Cases 28ŒCAŒ17117 and 

28ŒCAŒ17366 and ordered that the complaint allegations based on 
these charges be severed from the above-captioned cases and dis-
missed. 
    ATC/FORSYTHE 
& ASSOCIATES
 505
III.  THE ALLEGED UNFAIR LABOR PRACTICES
 A.  The Facts 
Although there had been an unsuccessful attempt to organize 
the Respondent™s drivers in 1999, the events here arose out of a 
campaign which began in June 2000 when certain employees 
met with the Union™s president and other officers.  There was a 
representation petition, a hearing, and an election, which was 
held on January 11, 2001.  The Union was certified as the bar-
gaining representative for the Respondent™s approximately 200 
unit employees.  Thereafter, 
the Respondent and the Union 
conducted collective-bargaining 
negotiations and a contract was reached and ratified on January 20, 2002. 
Paralleling this organizational effort, and apparently to facili-
tate it, some of the drivers also formed the Tempe Bus Opera-
tors Committee (TBOC).  The principal leader of TBOC was  
Eugene McGiffin.   Lino (George)
 Lima testified that he also 
was involved and on behalf of TBOC and met on three occa-

sions with members of management.  It is unclear how many of 
the bargaining unit employees were involved in TBOC. 
After the Union™s certificati
on, McGiffin was appointed a 
shop steward and was a member of the negotiating committee; 

however, sometime in the summer of 2001, he was relieved of 
both duties, apparently in a dispute with union officers over the 
course of negotiations for a co
llective-bargaining agreement. 
Thus, McGiffin wrote a number of flyers directed to other 
drivers criticizing the Union.  Further, on behalf of TBOC he 
met with Tempe city officials for the purpose of having the city 
either hire the Respondent™s drivers as city employees or con-
tracting with TBOC and canceling its contract with the Re-
spondent.  These mee
tings occurred in December 2001.  When 
questioned by management about 
what he was doing, McGiffin 
commented that it was none of th
eir business.  On January 4, 
2002, McGiffin was discharged for failure to cooperate with the 

Respondent™s investigation into
 his activities on behalf of 
TBOC vis-à-vis the City of Tempe. 
On March 22, 2001, Lima was i
nvolved in an incident while 
driving his assigned bus.  As wi
ll be discussed in more detail 
below, the driver of a tow truck claimed that Lima had cut in 

front of him in such a way as to damage the tow truck™s right 
front bumper and the left rear
 bumper of the bus.  The tow 
truck driver made this claim to Lima, who maintained there was 

no contact, and to his company. 
 Thus, the Respondent sent and 
investigator to intercept Lima 
and the investigator concluded 
that there had been an accident.  On March 29 Lima was dis-

charged for failing to report the accident. 
B.  Analysis and Concluding Findings 
1.  The discharge of Lino (George) Lima 
The General Counsel alleges that Lima was discharged in 
violation of Section 8(a)(4) because he had filed a charge in 
2000 relating to alleged threats a then supervisor had made to 
employees.  It is also alleged 
that Lima™s discharge was viola-
tive of Section 8(a)(3) because he was active on behalf of the 

organizational campaign leading to the Union™s certification, 
and finally, because he was active on behalf of TBOC. 
Missing here are some of the us
ual factors tending to prove 
that a discharge was unlawfully motivated.  There is no evi-
dence of animus against the Uni
on or those who were its prin-cipal proponents.  Indeed, the day after his discharge, Lima was 

hired by another division of the Respondent.  There is no indi-
cation that the Respondent engaged in unlawful activity during 
the organizational campaign (or the one which resulted in no 
certification of representative in 1999) other than one allegation 
of a threat by a former supervisor in June of 2000.  In a bar-
gaining unit of 2000, surely othe
rs as well as Lima were active 
and were known to be so.  There 
is no evidence of retaliation 
against anyone other than Lima and McGiffin.
2  Such activity 
as Lima engaged in which the General Counsel alleges moti-

vated the Respondent to discharg
e him was, by the time of his 
discharge, was fairly stale. 
 The organizational campaign had 
ended some months previously a
nd the parties were in negotia-
tions.  There is simply no evidence to suggest why the Respon-

dent would offer the incident of March 22 as a pretext to dis-
guise an unlawful motive in discharging Lima. 
There is some evidence on which the Respondent could form 
a good-faith belief that Lima was in fact involved in a minor 
accident which he failed to report and there is a strong basis for 
the Respondent™s policy that a
ll accidents, however minor, 
must be reported.  Such insure
s early investigation and would 
tend to limit the Respondent™s liability. 
The tow truck driver is apparently disinterested in this pro-
ceeding, and he testified to the facts of accident as he reported 
them to his management.  The General Counsel offered no 
reason why the tow truck operator would fabricate a story that 

he had been cut off and hit by Lima™s bus.  Further, the tow 
truck operator appeared to be a credible witness. 
Similarly, the Respondent™s in
vestigator, John Jacobs, left 
his employment with the Respondent under less than cordial 
circumstances.  Thus, he too must
 be considered disinterested.  
He testified that his investigation revealed that in fact Lima had 

run into the tow truck.  While his investigation was not as de-
finitive as it might have been, there is no reason to conclude 
that any omissions were in an attempt to cause discipline of a 

union activist.  Again, he appeared to be a credible witness. 
Nevertheless, there are facts wh
ich tend to disprove that the 
alleged accident was the reason Lima was discharged.  First, 
even if the incident occurred as testified to by the tow truck 
driver, it was trivial.  Beyond 
that, objective evidence tends to 
support Lima that in fact there was no contact between the bus 

and the tow truck. 
Jacobs testified that he looked
 at the vehicle inspection re-
port on the bus and noted that there was no indication of prior 
damage to the bumper.  But Lima testified that he filled out a 
vehicle inspection report prior to taking the bus for his shift and 
noted on it that there was minor damage to the bumper.  That 
report is missing and no one s
eems able to explain why.
3  Lima™s testimony is supported by a report in evidence which 
                                                          
 2 As noted, there were three other 
alleged discharges which were set-
tled prior to the hearing.  There is
 no evidence in the record concerning the facts of these discharges. 
3 I do not accept the Respondent™s assertion that it was destroyed in 
normal course of business after 90 days and that such was Lima™s fault 
for having waited 98 days to file 
a charge.  Certainly the Respondent 
would have been on notice that the 
discharge of Lima might well result 
in litigation and the report might well be material evidence.  
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 506 
was written by another driver early in the morning of March 22.  
This report notes the prior da
mage.  Thus the objective evi-
dence supports Lima™s statement to the Respondent™s manage-
ment (and his testimony here) th
at there was no accidentŠthat 
damage to the bus tending to prove there was an accident, was 

preexisting. However, in concluding that there was an accident which 
Lima failed to report, manageme
nt chose not to believe Lima 
and relied, apparently, on the report of an investigator who in 

turn relied on a report from the tow truck operator.  I find that 
the investigator erred in concluding that there had been no prior 
damage to the bus.  Prior evidence of damage to the bus 
bumper was critical in determining whether in fact there had 
been contact between the bus and 
the tow truck.  I believe that 
Jacobs erred in concluding that there in fact had been an acci-

dent, however minor. 
It may be the Respondent™s policy that drivers must report 
accusations of accidents, even where none occurs, so that the 
Respondent can properly defend its
elf.  But such is not the 
Respondent™s contention.  Th
e Respondent contends it dis-
charged Lima for having an accident he did not report, where a 
reasonable investigation might well have demonstrated that 
there was in fact no accident. 
The question then is whether the Respondent™s managers 
made a mistake, overreacted,1 or used the incident of March 22 
to discharge unlawfully a known uni
on activist.  I conclude that 
the evidence is insufficient to 
support a finding that the dis-
charge was unlawfully motivated.  As noted above, there is no 
evidence of animus against the Union, TBOC, or Lima.  In fact, 
the day after his discharge, Lima
 was hired by another division 
of the Respondent, which tends to negate any kind of motive by 

the Respondent to rid itself of Lima because of his union activ-
ity.  Finally, the mere fact that one event follows another does 
not in itself prove a causal conne
ction between them.  I simply 
cannot conclude that there was a nexus between such union 

activity as Lima may have engage
d in (or filing a charge with 
the Board) and his discharge. 
Accordingly, I conclude that 
the General Counsel failed to 
prove that Lima was suspended a
nd discharged in violation of 
Section 8(a)(1), (3), or (4) of the Act, and I shall recommend 

that this allegati
on be dismissed. 
2.  The discharge of Eugene McGiffin 
Eugene McGiffin was the principal leader of TBOC, and, 
apparently, the Union™s successf
ul organization of the Respon-
dent™s employees.  McGiffin was made a steward and was on 

the negotiating committee.  As a steward, he represented Lima 
during the investigatory interview 
leading to Lima™s discharge. 
However, sometime in the summer of 2001, McGiffin be-came disenchanted with the Union™s leadership (or vice versa 
or both) and he was stripped of
 his positions.  He then began 
generating flyers on behalf of TBOC addressed to the Respon-

dent™s drivers stating his opinion that the Union was not ade-
quately representing empl
oyees in negotiations. 
TBOC had a meeting on December 10, and, according to a 
flyer drafted by McGiffin, unanimously voted to have a ﬁstop 
                                                          
  work meeting Sunday[,] January 6th.ﬂ  McGiffin went on to 
state: 
 THE TBOC STOP WORK MEETING IS A TOOL TO ACHIEVE 
THE FOLLOWING ENDS
. (1) TO SHOW OURSELVES AS AN ORGANIZED 
ALTERNATIVE TO ATC TEMPE 
EITHER AS CITY EMPLOYEES
, OR 
AS AN ALTERNATE SERVICE PROVIDER
. (2) TO PROVIDE PROTECTION FOR OUR MEMBERS 
AGAINST COMPANY RETALIATION 
 (3) TO TAKE BACK OUR RIGHT OF REPRESENTATION FROM 
THE ATU
.  During December, McGiffin met with members of the 
Tempe city council, though not in
 council session, to discuss 
the possibility of the drivers either becoming city employees or 

the TBOC obtaining the contract to provide bus service for the 
city. 
The Respondent learned of this 
activity and sought to inves-
tigate what McGiffin was doing.  McGiffin, however, refused 
to cooperate and, according to
 General Manager Mark Ward, 
was discharged for this reason.
  McGiffin concurred that on 
January 3, he was taken to a 
meeting with Ward during which 
Ward asked about these events and McGiffin said he ﬁhad no 
information to giveﬂ Ward.  In a letter dated January 3, and 

given to McGiffin on January 4, Wa
rd stated that McGiffin said 
that ﬁbusiness of The Tempe Bus Operators was none of your 

(my) business.ﬂ  The letter went on to recite that McGiffin was 
then placed on suspension, and, on January 4 was discharged 
since he failed and refused to cooperate in the Respondent™s investigation. 
The General Counsel argues that McGiffin™s refusal to coop-
erate in Ward™s investigation of his activity in contacting city 

officials was necessarily bogus since Ward™s December 31, 
2001 letter to McGiffin made his cooperation voluntary.  Coun-
sel for the General Counsel reaches this conclusion from the 
following emphasized language in the letter: 
 Accordingly, this is your opport
unity to ﬁtell us your side of 
the storyﬂ with regard to such actions on your part (attempting 

to interfere with the Respondent™s contract with the City of 
Tempe).  Such a statement, 
should you decide to tender it to 
us . . . . 
 I reject this argument.  The to
tality of the letter of December 
31, the meeting between Ward
 and McGiffin on January 2, 
2002, and Ward™s letter of Ja
nuary 3 make clear McGiffin™s 
cooperation was not an option.
  Based on McGiffin™s memo, 

the Respondent had substantial r
eason to believe that McGiffin 
was attempting to interfere with its contractual relation with 
Tempe.  Such was a matte
r of serious concern. 
The General Counsel argues that
 McGiffin™s activity on be-
half of TBOC was concerted and protected by the Act.  There-
fore, the Respondent™s ﬁinvestig
ationﬂ of what McGiffin was 
doing was not permissible, or at 
least, the Respondent could not 
lawfully discharge McGiffin for 
refusing to answer questions concerning this activity. 
The Respondent maintains that attempting to interfere with 
the Respondent™s contract with
 the city of Tempe was unpro-
    ATC/FORSYTHE 
& ASSOCIATES
 507
tected and it is this which the Re
spondent sought to investigate.  
I agree. I conclude that McGiffin™s activity in contacting the city of 
Tempe suggesting that the city either hire the Respondent™s 
drivers as city employees, or 
contract with TBOC was not ac-
tivity protected by the Act.  This was not, as suggested by the 

General Counsel, a mere attempt to
 seek outside help in resolv-
ing a labor dispute.  There was no dispute between the Union 

and the Respondent.  The dispute was between McGiffin and 
the Union. 
In any event, McGiffin™s stated intention to have the city 
cease doing business with the Respondent was a matter of sub-
stantial, and legitimate, conc
ern to the Respondent. Notwith-
standing that employees act in concert, where they attempt to 

become competitors of their employer, or attempt to undermine 
their employer™s contractual re
lationship with another, their 
activity is not protected.  That
 is, such actions by employees 
amount to disloyalty within the holding of 
NLRB v. Electrical 
Workers Local 1229, 
346 U.S. 464 (1953).  See, e.g., 
Kenai 
Helicopters, 
235 NLRB 931 (1978) (discharge of an employee 
for attempting to divert the company™s business to a competitor 

lawful); Associated Advertising Specialists, Inc., 
232 NLRB 50 (1977) (discharge of an employee for attempting to take from 

company its best customer lawful).  I therefore conclude that 
the particular activity of McGi
ffin which Ward sought to inves-tigate was outside the protection of
 Section 7.  I conclude that 
the suspension and discharge of McGiffin for refusing to coop-
erate was lawful. 
Further, I conclude that McGi
ffin™s previous protected activ-
ity on behalf of the Union and in filing a charge along with 
Lima in 2000 were not the motivating causes of his discharge.  
As noted above, there is no evidence of general animus toward 
the Union, TBOC, or any employees™ union or other concerted 
activity.  Further, McGiffin ha
d made his dissatisfaction with 
the Union was known for some months, yet there is no indica-
tion that such was a matter of concern to the Respondent.  Only 
when the Respondent learned that McGiffin had met with offi-
cials of the city did the Respondent seek to learn what was 
going on I therefore conclude that the General Counsel failed to prove 
that McGiffin was suspended and 
discharged in violation of 
Sections 8(a)(1), (3) or (4) of the Act. 
On these findings of fact and conclusions of law and on the 
entire record, I issue the following recommended
4ORDER The complaint is dismissed in its entirety. 
                                                          
 4 If no exceptions are filed as provided by Sec. 102.46 of the Board™s 
Rules and Regulations, the findings
, conclusions, and recommended 
Order shall, as provided in Sec. 102.
48 of the Rules, be adopted by the 
Board and all objections to them sh
all be deemed waived for all pur-
poses. 
  